Citation Nr: 1122028	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  06-25 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disability, to include emphysema and chronic obstructive pulmonary disease (COPD), as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The appellant served on active duty from February 1957 to March 1967 and from August 1972 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the appellant's claim of entitlement to service connection for a respiratory disability.  The appellant submitted a notice of disagreement with this determination in January 2006, and timely perfected his appeal in June 2009.

In March 2010, the appellant presented sworn testimony before the undersigned Veterans Law Judge during a Board video conference hearing.  A transcript of that proceeding has been associated with the appellant's VA claims file.

In May 2010, the Board denied the appellant's claim of entitlement to service connection for a respiratory disability.  The appellant subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim.  The Court issued a January 2011 Order vacating, in part, the May 2010 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.




	(CONTINUED ON NEXT PAGE)
REMAND

Consistent with the determination set forth in the parties' Joint Motion for Remand, the Board finds that additional evidentiary development is necessary prior to rendering a determination on the appellant's claim of entitlement to service connection for a respiratory disability, to include as secondary to asbestos exposure.

In cases involving a claim of entitlement based on asbestos exposure in military service as the cause of current disability, the claim must be analyzed under VA administrative protocols.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Noting the absence of specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, the Court in McGinty observed that some guidelines for compensation claims based on asbestos exposure were published in Department of Veterans Benefits Circular 21-88-8 (DVB Circular), dated May 11, 1988.  The DVB Circular was subsequently rescinded but its basic guidelines are now found in Veterans Benefits Administration (VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

The Court held in Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997), that the Board must follow development procedures applicable specifically to asbestos-related claims.  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.2(d)(1), pp. 7-IV-3, 7-IV-4.  VA Adjudication Procedure Manual, M21-1 further states, in relevant part, that "[h]igh exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers."

The guidelines concede that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-3 (January 31, 1997); see also Ennis, supra.  They note that persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer, and that the risk of developing bronchial cancer is increased in current cigarette smokers who had asbestos exposure.  The guidelines further note that the latency period for asbestos-related diseases varies from ten to 45 or more years between first exposure and development of disease, and that an asbestos-related disease can develop from brief exposure to asbestos.  See M21-1, Part VI, 7.21(b), p. 7-IV-3 (January 31, 1997). 

The Board notes that the appellant's service treatment records are completely negative for any respiratory complaints or treatment.  Additionally, the appellant's military occupational specialties (MOS) were an equipment operator and an air controller.  These types of MOS are not typically associated with asbestos exposure.  However, in August 1996, A.S., D.O., stated that the appellant's chest x-ray showed pleural thickening.  In December 1996, S.L.A., M.D., opined that "shipboard exposure to loose asbestos fibers during the appellant's seafaring employment [was] amply indicative of his present malady being caused by the asbestos toxin exposure incident to his sailing occupation."  Of note, however, is a December 2001 VA chest x-ray report, which stated that there was no evidence of asbestosis-related disorders, though there was evidence of hyperaeration.  These medical findings are contrary to one another and must be resolved.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Accordingly, a VA examination must be obtained in order to determine the nature and etiology of the appellant's current respiratory disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC is requested to obtain any outstanding VA treatment records for the appellant, dated from 2005 to the present.  Any correspondence received in response to this request should be memorialized in the appellant's VA claims file.

2.  The RO/AMC is also requested to contact the appellant to determine if any outstanding private treatment records exist regarding his current respiratory disabilities.  If so, all procedures must be followed to obtain such records.  Any correspondence received in response to this request should be memorialized in the appellant's VA claims file.

3.  After obtaining any available outstanding medical evidence, the RO/AMC is requested to schedule the appellant for a VA respiratory examination with an appropriate expert, to determine the nature and etiology of any currently diagnosed respiratory disorders.  The VA examiner should thoroughly review the appellant's VA claims file, as well as a complete copy of this Remand, in conjunction with the examination, and note that this has been accomplished in the examination report.  The VA examiner should specifically address the following:

(a)  State all of the appellant's current respiratory disorders.

(b)  For each respiratory disorder diagnosed, the VA examiner should state whether it is at least as likely as not that the appellant currently suffers from this disorder as a result of asbestos exposure in active duty service.  In doing so, the VA examiner should specifically address the 1996 private medical findings and opinion as well as the December 2001 VA chest 
x-ray finding.

It would be helpful if the VA examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



